Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 31, 2016

                                           No. 04-16-00338-CV

                                       IN RE Allen Jackie JONES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On May 31, 2016, relator filed a petition for writ of mandamus and motion for
emergency stay. The court has considered relator’s petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for emergency stay are denied. See Tex. R. App. P. 52.8(a). The court’s
opinion will issue at a later date.


           It is so ORDERED on May 31, 2016.


                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-04328, styled In re Marriage of Tetyana Jones and Allen Jackie
Jones, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.